How-ell, tT.,
dissenting. It is well settled that a party must conform strictly to the requirements of the law in executory proceedings, and must show authentic evidence of the right to the writ. One of tho elements of that is the ownership of the claim — the note and mortgage. Whore a note is not indorsed by tho payee, there must be authentic evidence of its transfer either of the ownership, or tho representative capacity of the party resorting to the executory process. In this case tho plaintiff alleges that she is acting as tutrix in enforcing a mortgage securing a note drawn to the order oí E. Norbcrt Marionneaux, but not indorsed by him. The act of mortgage produced by her recites that the notes identified therewith arc indorsed. Under these circumstances, I do not think the plaintiff’s right to the writ is established. In the case of Landry vs. Landry, 12 An. 167, it was held that authentic evidence of plaintiffs appointment as administrator was essential to authorize tho issuing of the writ of seizure and sale, and in Rice vs. Davis, 14 An. 435, it was said to be unnecessary, because there was authentic evidence of *459the indorsement, and in this respect the case differed from that of Landry vs. Landry, 12 An. 167.
In all the cases where the writ has been allowed to persons in representative capacity without evidence thereof there was evidence of the indorsement of the notes.
I think plaintiff in this case has not brought herself within the strict requirements of the law in regard to executory process, and therefore must dissent.
Mr. Justice Wyly concurs in this dissenting opinion.